DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on April 6th 2022 has been entered. Claims 1, 11 – 13, 15 and 20 have been amended. Claims  1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 8 -11, filed April 6th 2022 with
respect to the rejections of claims 1, 5, 7, 9, 12, 16, 18 and 20 under 35 U.S.C. §102 have been fully considered and are persuasive.
Applicant argues that the Roy reference fails to teach the independent claims as amended: "creating an optimized timestamp table, including, for each of the plurality of 
nodes of the cluster:  for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the 
reference node within the timestamp table to determine an optimized timestamp 
for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table" (emphasis added), as claimed by applicant. 
More specifically, Roy only generally teaches the recording of differences between timestamps in a timestamp table, which does not teach: "creating an optimized timestamp table, including, for each of the plurality of nodes of the cluster: 
for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and 
substituting the optimized timestamp for the time difference value for the node within the time difference table”
	Thirdly, applicant argues that the Roy reference fails to teach “adjusting the log data from the plurality of the nodes of the cluster, utilizing the optimized timestamp table”
Examiner respectfully agrees. The 35 U.S.C. §102 is withdrawn.

35 U.S.C. §103
4. 	Applicant's arguments, see Remarks pp. 11 -13, filed April 6th 2022 with
respect to the rejections of claims 2 – 4, 6, 8, 10, 11, 13 - 15, 17 and 19 under 35 U.S.C. §103 have been fully considered and they are persuasive.
Applicant argues that since the base independent claims do not teach the recitations as amended, then they dependent claims are also allowable. 
Examiner respectfully agrees.
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Natanzon et al., (United States Patent Number 10671596) hereinafter Natanzon

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

	Claims  1, 5, 7, 9, 12, 16, 18  and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in  view of Natanzon et al., (United States Patent Number 10671596) hereinafter Natanzon
Regarding claim 1 Roy teaches  a computer-implemented method, (method [0014])  comprising: compiling (maintains [0047]) such as “compiling” log data (log entries [0064]) such as “log data” see Fig. 3  from a plurality of nodes of a cluster; (multiple devices in a network [0056])  retrieving (extract [0074]) a timestamp table (timestamp table on a device [0077]) stored within the cluster (a device in a network may maintain a timestamp table [0067]), the timestamp table (timestamp table on a device [0077]) including synchronized timestamps (the timestamps  stored in the separate logs and timestamp tables may be used to synchronize the data stored in the separate logs of the devices in network 100 [0058]) from the plurality of nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  selecting a reference node (as illustrated, the initiating device 102 may function as a host device [0041]) from the plurality of nodes of the cluster; (multiple devices in a network [0056])  creating (create means [0026]) a time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) that includes differences  (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])   between timestamps for the reference node (Fig. 4 (400) timestamp of host with time differences [0067] ) and timestamps for each of the plurality of nodes (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])  of the cluster (multiple devices in a network [0056])  other than the reference node; (Fig. 4, (450) depicts the differences of time differences between receivers and the host/initiator device [0069])  creating (create means [0026]) an optimized timestamp table, (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  and adjusting (synchronize [0051]) the log data (synchronize the timestamps that are recorded in the respective logs 108 and 128. [0051]) from the plurality of the nodes of the cluster, (multiple devices in a network [0056])  utilizing (utilizing [0024]) the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  
Roy does not fully disclose including, for each of the plurality of nodes of the cluster: for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table
Nantanzon teaches including, for each of the plurality of nodes (Fig. 7, hypervisors Col. 13 ln 67) of the cluster: (cluster Col 5 ln 32) for each timestamp instance (timestamps Col. 14 ln 43) within the time difference table, (Fig. 10, journal 1060 Col. 14 ln 35) combining a time difference value (quiet time Col. 15 ln 6) see Fig. 12 examples T6-T15 1241, T7-T21 1242 and T9-T23 1243 for the node (any of hypervisor 710, 711, 712 and 715 Col. 14 ln 1 -2) with a corresponding timestamp (timestamp Col. 14 ln 45) for the reference node (assigned director hypervisor Col. 14 ln 16) within the timestamp table (journal 1360 Col. 16 ln 6) to determine an optimized timestamp (column adjusted quiet times Col. 15 ln 14)  for the node, (hypervisor Col. 15 ln 15)  and substituting (adjusting Col. 15 ln 15) such as “substituting” the optimized timestamp (column adjusted quiet times Col. 15 ln 14)  for the time difference value (quiet time Col. 15 ln 6) see Fig. 12 examples T6-T15 1241, T7-T21 1242 and T9-T23 1243 for the node (hypervisor Col. 15 ln 15) within the time difference table (Fig. 10, journal 1060 Col. 14 ln 35)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy  to incorporate the teachings of Nantanzon wherein including, for each of the plurality of nodes of the cluster: for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table. By doing so comparing the adjusted periods of time from the sources to determine a common period of time;  wherein the common point in time denotes that each source was in a consistent state and marking the adjusted point in
time as a consistent point in time in a journal. Nantanzon Col. 2 ln 25 - 29


Regarding claim 5 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1
Roy as modified  further teaches  the time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) includes: a first column listing timestamps (Fig. 4, (406) Timestamp [0067])  for the reference node, (Fig. 4, (404) Host [0067])  and a plurality of additional columns (Fig. 4 (408) Time Difference [0067])   that include difference values (Fig. 4 (408) Target Time – T1, Target Time – T2 [0067]) indicating differences between timestamps for each of the plurality of nodes (Fig. 4, (454) Receiver 1, Receiver 2 [0067]) and timestamps for the reference node (Fig. 4, (458) Time Difference Initiator Time – T1, Initiator Time – T2 [0067])

Regarding claim 7 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1.
	Roy as modified further teaches	wherein analyzing (analysis [0075]) the adjusted (synchronized [0058]) log data (log entries [0064]) such as “log data” see Fig. 3  to determine one or more issues (debugging operations [0064]) within the cluster (multiple devices in a network [0056])

Regarding claim 9 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1.
Roy as modified further teaches wherein adjusting (synchronize [0051]) the log data (log entries [0064]) such as “log data” see Fig. 3  includes synchronizing timestamps (Fig. 7 synchronizing [0013]) within the log data (log entries [0064]) such as “log data” see Fig. 3  with timestamps (Fig. 7  timestamps [0013]) for the reference node (Fig. 4, (404) Host [0067])  within the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  

Regarding claim 12 Roy teaches a  computer program product (computer program products [0014]) comprising one or more computer readable storage media, (computer readable medium(s) [0017]) and program instructions collectively stored on the one or more computer readable storage media ,(having program code embodied thereon. [0014]) the program instructions (program instructions [0023]) comprising instructions configured to cause one or more processors (one of the processors 104 and 124 [0051]) to perform a method  (method [0014])  comprising: compiling, (maintains [0047]) such as “compiling” utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051]) log data (log entries [0064]) such as “log data” see Fig. 3  from all nodes of a cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  retrieving, (extract [0074]) utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051])  a timestamp table (timestamp table on a device [0077]) stored within the cluster, (a device in a network may maintain a timestamp table [0067]) the timestamp table (timestamp table on a device [0077]) including synchronized timestamps(the timestamps  stored in the separate logs and timestamp tables may be used to synchronize the data stored in the separate logs of the devices in network 100 [0058])  from all the nodes of the cluster;  (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  selecting, (select [0014]) utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051]) a reference node (as illustrated, the initiating device 102 may function as a host device [0041]) from all the nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  creating, (create means [0026])  utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051]) a time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) that includes differences (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])   between timestamps (Fig. 4, (406) T1, T2 [0067]) for the reference node  (Fig. 4, (404) host [0067])  and timestamps (Fig. 4 (456) T1, T2 of [0067]) for each of the nodes (Fig. 4, Receiver 1 and Receiver 2 respectively [0067])  of the cluster (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  other than the reference node; (Fig. 4, (404) host [0067])  creating, (create means [0026]) utilizing (utilizing [0024])  the one or more processors, (one of the processors 104 and 124 [0051])  an optimized timestamp table, (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  utilizing (utilizing [0024])  the timestamp table (timestamp table on a device [0077]) and the time difference table; (Fig. 4 (400) timestamp of host with time differences [0067]) and adjusting, (synchronize [0051]) utilizing (utilizing [0024])  the one or more processors, (one of the processors 104 and 124 [0051]) the log data (log entries [0064]) such as “log data” see Fig. 3   from the nodes of the cluster, (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  utilizing (utilizing [0024])  the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  
Roy does not fully disclose including, for each of the plurality of nodes of the cluster: for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table
Nantanzon teaches including, for each of the plurality of nodes (Fig. 7, hypervisors Col. 13 ln 67) of the cluster: (cluster Col 5 ln 32) for each timestamp instance (timestamps Col. 14 ln 43) within the time difference table, (Fig. 10, journal 1060 Col. 14 ln 35) combining a time difference value (quiet time Col. 15 ln 6) see Fig. 12 examples T6-T15 1241, T7-T21 1242 and T9-T23 1243 for the node (any of hypervisor 710, 711, 712 and 715 Col. 14 ln 1 -2) with a corresponding timestamp (timestamp Col. 14 ln 45) for the reference node (assigned director hypervisor Col. 14 ln 16) within the timestamp table (journal 1360 Col. 16 ln 6) to determine an optimized timestamp (column adjusted quiet times Col. 15 ln 14)  for the node, (hypervisor Col. 15 ln 15)  and substituting (adjusting Col. 15 ln 15) such as “substituting” the optimized timestamp (column adjusted quiet times Col. 15 ln 14)  for the time difference value (quiet time Col. 15 ln 6) see Fig. 12 examples T6-T15 1241, T7-T21 1242 and T9-T23 1243 for the node (hypervisor Col. 15 ln 15) within the time difference table (Fig. 10, journal 1060 Col. 14 ln 35)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy  to incorporate the teachings of Nantanzon wherein including, for each of the plurality of nodes of the cluster: for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table. By doing so comparing the adjusted periods of time from the sources to determine a common period of time;  wherein the common point in time denotes that each source was in a consistent state and marking the adjusted point in
time as a consistent point in time in a journal. Nantanzon Col. 2 ln 25 - 29
Regarding claim 16 Roy in view of Nantanzon teaches the computer-implemented method of Claim 12
Roy as modified further teaches  the time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) includes: a first column listing timestamps (Fig. 4, (406) Timestamp [0067])  for the reference node, (Fig. 4, (404) Host [0067])  and a plurality of additional columns (Fig. 4 (408) Time Difference [0067])   that include difference values (Fig. 4 (408) Target Time – T1, Target Time – T2 [0067]) indicating differences between timestamps for each of the plurality of nodes (Fig. 4, (454) Receiver 1, Receiver 2 [0067]) and timestamps for the reference node (Fig. 4, (458) Time Difference Initiator Time – T1, Initiator Time – T2 [0067])

Regarding claim 18 Roy in view of Nantanzon teaches the computer-implemented method of Claim 12.
	Roy as modified further teaches	wherein analyzing (analysis [0075]) utilizing (utilizing [0024])  the one or more processors (one of the processors 104 and 124 [0051]) the adjusted (synchronized [0058]) log data (log entries [0064]) such as “log data” see Fig. 3  to determine one or more issues (debugging operations [0064]) within the cluster (multiple devices in a network [0056])

Regarding claim 20 Roy teaches a system, (system [004])  comprising: a processor; (one of the processors 104 and 124 [0051]) and P201805316US01/TUC1P511- 5 -logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, (contain logical units executed by the processor 124 [0049]) the logic (logic [0029]) being configured to: (configured [0046])  compile (maintains [0047]) such as “compiling” log data  (log entries [0064]) such as “log data” see Fig. 3  from all nodes of a cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100   retrieve (extract [0074]) a timestamp table (timestamp table on a device [0077]) stored within the cluster, (a device in a network may maintain a timestamp table [0067]) the timestamp table  (timestamp table on a device [0077]) including synchronized timestamps(the timestamps  stored in the separate logs and timestamp tables may be used to synchronize the data stored in the separate logs of the devices in network 100 [0058])  from all the nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100    select (select [0014])  a reference node (Fig. 4, (404) host [0067])  from all the nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100    create (create means [0026])  a time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) that includes differences(Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])    between timestamps (Fig. 4, (406) T1, T2 [0067]) for the reference node (Fig. 4, (404) host [0067])  and timestamps (Fig. 4 (456) T1, T2 of [0067]) for each of the nodes (Fig. 4, Receiver 1 and Receiver 2 respectively [0067])  of the cluster (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100    other than the reference node; (Fig. 4, (404) host [0067])  create (create means [0026])  an optimized timestamp table, (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  utilizing (utilizing [0024])  the timestamp table (timestamp table on a device [0077]) and the time difference table; (Fig. 4 (400) timestamp of host with time differences [0067]) and adjust (synchronize [0051]) the log data (log entries [0064]) such as “log data” see Fig. 3  from all the nodes of the cluster, (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  utilizing (utilizing [0024])  the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  
 Roy does not fully disclose including, for each of the plurality of nodes of the cluster: for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table
Nantanzon teaches including, for each of the plurality of nodes (Fig. 7, hypervisors Col. 13 ln 67) of the cluster: (cluster Col 5 ln 32) for each timestamp instance (timestamps Col. 14 ln 43) within the time difference table, (Fig. 10, journal 1060 Col. 14 ln 35) combining a time difference value (quiet time Col. 15 ln 6) see Fig. 12 examples T6-T15 1241, T7-T21 1242 and T9-T23 1243 for the node (any of hypervisor 710, 711, 712 and 715 Col. 14 ln 1 -2) with a corresponding timestamp (timestamp Col. 14 ln 45) for the reference node (assigned director hypervisor Col. 14 ln 16) within the timestamp table (journal 1360 Col. 16 ln 6) to determine an optimized timestamp (column adjusted quiet times Col. 15 ln 14)  for the node, (hypervisor Col. 15 ln 15)  and substituting (adjusting Col. 15 ln 15) such as “substituting” the optimized timestamp (column adjusted quiet times Col. 15 ln 14)  for the time difference value (quiet time Col. 15 ln 6) see Fig. 12 examples T6-T15 1241, T7-T21 1242 and T9-T23 1243 for the node (hypervisor Col. 15 ln 15) within the time difference table (Fig. 10, journal 1060 Col. 14 ln 35)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy  to incorporate the teachings of Nantanzon wherein including, for each of the plurality of nodes of the cluster: for each timestamp instance within the time difference table, combining a time difference value for the node with a corresponding timestamp for the reference node within the timestamp table to determine an optimized timestamp for the node, and substituting the optimized timestamp for the time difference value for the node within the time difference table. By doing so comparing the adjusted periods of time from the sources to determine a common period of time;  wherein the common point in time denotes that each source was in a consistent state and marking the adjusted point in
time as a consistent point in time in a journal. Nantanzon Col. 2 ln 25 - 29

Claims  2 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in  view of Natanzon et al., (United States Patent Number 10671596) hereinafter Natanzon and in further view of Yoon et al. (United States Patent Publication Number 20180102938) hereinafter Yoon.
Regarding claim 2 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1
Roy as modified does not fully disclose wherein the log data includes all log data associated with all protocol servers running on the plurality of the nodes of the cluster.
Yoon teaches wherein the log data includes all log data (Fig. 2, (122) capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, application server logs, database server logs, and any other type of log that monitors the behavior of a system or application. [0073]) associated with all protocol servers (Server 912 may also run any of a variety of additional server applications and/or mid-tier applications, including HTTP (hypertext transport protocol) servers, FTP (file transfer protocol) servers, CGI (common gateway interface) servers, JAVA® servers, database
servers, [0180]) running on the plurality of nodes (multiple DataNodes [0080]) of the cluster (of the HDFS Cluster  [0080])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon  to incorporate the teachings of Yoon wherein the log data includes all log data associated with all protocol servers running on all of the nodes of the cluster.  By doing so a categorizer, can automatically categorize multi-component machine-generated data records, such as log messages. Instead of requiring a person to manually assess the contents of machine-generated data record, the record contents themselves are used to construct the categorizer. Yoon [0008].
	
Regarding claim 13 Roy n view of Nantanzon  teaches the computer-implemented method of Claim 12
Roy as modified does not fully disclose wherein the log data includes all log data associated with all protocol servers running on the plurality of nodes of the cluster.
Yoon teaches wherein the log data includes all log data (Fig. 2, (122) capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, application server logs, database server logs, and any other type of log that monitors the behavior of a system or application. [0073]) associated with all protocol servers (Server 912 may also run any of a variety of additional server applications and/or mid-tier applications, including HTTP (hypertext transport protocol) servers, FTP (file transfer protocol) servers, CGI (common gateway interface) servers, JAVA® servers, database
servers, [0180]) running on the plurality of nodes (multiple DataNodes [0080]) of the cluster (of the HDFS Cluster  [0080])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy  in view of Nantanzon to incorporate the teachings of Yoon wherein the log data includes all log data associated with all protocol servers running on all of the nodes of the cluster.  By doing so a categorizer, can automatically categorize multi-component machine-generated data records, such as log messages. Instead of requiring a person to manually assess the contents of machine-generated data record, the record contents themselves are used to construct the categorizer. Yoon [0008].

Claims  3  and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in view of Natanzon et al., (United States Patent Number 10671596) hereinafter Natanzon and in further view of Nicholls et al., (United States Patent Number 8559412) hereinafter Nicholls
Regarding claim 3 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1
Roy as modified does not fully disclose wherein the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster
Nicholls teaches wherein the timestamp table (delay table Col. 3 ln 6) is retrieved (obtain Col. 8 ln 25) from a node (Fig. 1, (160) node Col. 5 ln 13) of the cluster (network nodes Col. 3 ln 20) that receives the log data (timing packet received by node B, Col. 8 ln 1) from each of the plurality of nodes (The delay table ( or other type of data structure) 150 includes six entries to represent the six inter-node delays  between node G and its six neighbors. Col. 5 ln 4 - 7) of the cluster (network nodes Col. 3 ln 20)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Nicholl   wherein the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster. By doing so updating of time information in a timing packet can be performed by the synchronization logic 162 implemented in hardware (layer 1) to enable for quicker response and more accurate time information updates. Nicholls Col. 4 ln 24 – 27.

Regarding claim 14 Roy in view of Nantanzon teaches the computer-implemented method of Claim 12.
Roy as modified does not fully disclose wherein timestamp table is retrieved from a node of the cluster that receives the log data from each of the nodes of the cluster
Nicolls teaches wherein the timestamp table (delay table Col. 3 ln 6) is retrieved (obtain Col. 8 ln 25) from a node (Fig. 1, (160) node Col. 5 ln 13) of the cluster (network nodes Col. 3 ln 20) that receives the log data (timing packet received by node B, Col. 8 ln 1) from each of the plurality of nodes (The delay table ( or other type of data structure) 150 includes six entries to represent the six inter-node delays  between node G and its six neighbors. Col. 5 ln 4 - 7) of the cluster (network nodes Col. 3 ln 20)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Nicholl   wherein the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster. By doing so updating of time information in a timing packet can be performed by the synchronization logic 162 implemented in hardware (layer 1) to enable for quicker response and more accurate time information updates. Nicholls Col. 4 ln 24 – 27.

Claims  4, 8, 10, 15 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy,  in  view of Natanzon et al., (United States Patent Number 10671596) hereinafter Natanzon and in further view of Hulyalkar et al. (United States Patent Number 6347084) hereinafter Hulyalkar
Regarding claim 4 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1
Roy as modified does not fully disclose wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined timestamp instances includes a timestamp from each of the plurality of nodes within the cluster.
Hulyalkar teaches wherein the timestamp table (timestamp “register” Col. 4 ln 33) indicates a plurality of predetermined timestamp instances, (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) where each of the plurality of predetermined timestamp instances (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) includes a timestamp (a "timestamp_preset" command is sent by the BS to all WTs in the network. Upon receiving the timestamp_preset command, all WTs preset their timestamp value to zero (or equal to the delay encountered through the physical layer) Col. 6 ln 54 – 58) from each of the plurality of nodes (control node and each of the other nodes Col. 5 ln 2 - 3) within the cluster (wireless ATM (WATM) network Col. 6 ln 28)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Hulyalkar wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined timestamp instances includes a timestamp from each of the nodes within the cluster. By doing so the BS and all WTs each compare the current value of their timestamp counter against a fixed value (which is the same for all terminals) to determine when to set their sync flag latches, indicating that a correction will take place. Hulyalkar Col. 7 ln 6 – 9

Regarding claim 8 Roy in view of Nantanzon teaches the computer-implemented method of Claim 1
Roy as modified does not fully disclose wherein by removing redundant entries from the time difference table.
	Hulyalkar teaches wherein by removing redundant entries from the time difference table.. (Next, the state machine 92' disables the byte register comparator 89' in order to avoid erroneous comparisons on subsequent data. A comparator 98' compares the current timestamp value output by the timestamp counter 94' with the fixed value 100' and sets the sync flag latch 102' upon detecting a coincidence, indicating that a correction will take place. Col. 8 ln 9 - 15)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Hulyalkar wherein by removing redundant entries from the time difference table. By doing so since the timestamp value correction process is performed by identical hardware at both ends, close synchronism is achieved. Hulyalkar Col. 8 ln 16 - 18
	
Regarding claim 10 Roy in view of Nantanzon  teaches the computer-implemented method of Claim 1
Roy as modified does not fully disclose wherein the log data is compiled in response to a request, the request including a predetermined flag.
	Hulyalkar teaches wherein the log data (subsequent data Col. 7 ln 46) is compiled in response to a request, the request including a predetermined flag (A
comparator 98 compares the current timestamp value output by the timestamp counter 94 with a fixed value 100 and sets the sync flag latch 102 upon detecting a coincidence, indicating that a correction will take place … this fixed value can be chosen to allow a 1 μs skew to develop between all timestamps in the network
every 10 μs before a timestamp value correction is commanded Col. 7 ln 46 - 54)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Hulyalkar wherein the log data is compiled in response to a request, the request including a predetermined flag. By doing so the state machine 92 disables the byte register comparator 89 in order to avoid erroneous comparisons on subsequent data. Hulyalkar Col. 7 ln 44 – 46

Regarding claim 15 Roy  in view of Nantanzon teaches the computer-implemented method of Claim 12.
	Roy as modified does not fully disclose wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined timestamp instances includes a timestamp from each of the plurality of nodes within the cluster.
Hulyalkar teaches wherein the timestamp table (timestamp “register” Col. 4 ln 33) indicates a plurality of predetermined timestamp instances, (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) where each of the plurality of predetermined timestamp instances (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) includes a timestamp (a "timestamp_preset" command is sent by the BS to all WTs in the network. Upon receiving the timestamp_preset command, all WTs preset their timestamp value to zero (or equal to the delay encountered through the physical layer) Col. 6 ln 54 – 58) from each of the plurality of nodes (control node and each of the other nodes Col. 5 ln 2 - 3) within the cluster (wireless ATM (WATM) network Col. 6 ln 28)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Hulyalkar wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined timestamp instances includes a timestamp from each of the nodes within the cluster. By doing so the BS and all WTs each compare the current value of their timestamp counter against a fixed value (which is the same for all terminals) to determine when to set their sync flag latches, indicating that a correction will take place. Hulyalkar Col. 7 ln 6 – 9

Regarding claim 19 Roy in view of Nantanzon teaches the computer-implemented method of Claim 12.
Roy as modified does not fully disclose   comprising removing, utilizing the one or more processors redundant entries from the time difference table
Hulyalkar teaches comprising removing, (correction Col. 8 ln 14) such as “removing” utilizing the one or more processors, (processor or microprocessor Col. 6 ln 8) redundant entries from the time difference table (Next, the state machine 92' disables the byte register comparator 89' in order to avoid erroneous comparisons on subsequent data. A comparator 98' compares the current timestamp value output by the timestamp counter 94' with the fixed value 100' and sets the sync flag latch 102' upon detecting a coincidence, indicating that a correction will take place. Col. 8 ln 9 - 15)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Nantanzon to incorporate the teachings of Hulyalkar wherein optimizing the timestamp table includes optimizing a time difference table by removing redundant entries from a time difference table to create an optimized time difference table. By doing so since the timestamp value correction process is performed by identical hardware at both ends, close synchronism is achieved. Hulyalkar Col. 8 ln 16 – 18

Claims  6 and 17 are   rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in view of Natanzon et al., (United States Patent Number 10671596) hereinafter Natanzon, in view of Browning et al., (united States Patent Publication 5805870) hereinafter Browning, and in further view of in view of Wang et al., (United States Patent Publication Number 20180176874) hereinafter Wang
Regarding claim 6 Roy in view of Nantanzon  teaches the computer-implemented method of Claim 1.
	Roy as modified does not fully disclose 	wherein, in response to determining that a subset of nodes within the timestamp table share a lowest time and data value for a predetermined timestamp instance, one of the subset of nodes is randomly selected as the reference node
Browning as modified further teaches in response to determining that a subset of nodes (Fig. 16 any one of nodes A .. N [0203]) within the timestamp table (Fig. 15, timestamp table [0201])  share a lowest time and data value for a predetermined timestamp instance, (Row 1 1544 is the only entry in the group associated with the <0,0> value for Column A 1534 and Column C 1538. [0201])  
	Wang  teaches one of the subset of nodes is randomly selected as the reference node	(selected reference node [0191])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Browning to incorporate the teachings of Wang wherein one of the subset of nodes is randomly selected as the reference node. By doing so the time is consistent with time of the reference node, to implement synchronization with the reference node. Wang [0255]
Regarding claim 17 Roy in view of Nantanzon teaches the computer-implemented method of Claim 12.
	Roy as modified does not fully disclose 	wherein, in response to determining that a subset of nodes within the timestamp table share a lowest time and data value for a predetermined timestamp instance, one of the subset of nodes is randomly selected as the reference node
Browning teaches in response to determining that a subset of nodes (Fig. 16 any one of nodes A .. N [0203]) within the timestamp table (Fig. 15, timestamp table [0201])  share a lowest time and data value for a predetermined timestamp instance, (Row 1 1544 is the only entry in the group associated with the <0,0> value for Column A 1534 and Column C 1538. [0201])  
	Wang  teaches one of the subset of nodes is randomly selected as the reference node	(selected reference node [0191])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Browning and  Wang wherein one of the subset of nodes is randomly selected as the reference node. By doing so the time is consistent with time of the reference node, to implement synchronization with the reference node. Wang [0255]

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in view of Nantanzon et al., (United States Patent Number 10671596) hereinafter Natanzon, in view of Robert E. Wagner (United States Patent Publication Number 20120109906) hereinafter Wagner in further view of Hulyalkar et al. (United States Patent Number 6347084) hereinafter Hulyalkar.
Regarding claim 11 Roy in view of Nantanzon and Hulyalkar teaches the computer-implemented method of Claim 10
	Roy as modified does not fully disclose the log data includes all log data associated with all protocol servers running on the plurality of the nodes of the cluster, the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster, in response to determining that a subset of nodes within the timestamp table share a lowest time and data value for a predetermined timestamp instance, one of the subset of nodes is randomly selected as the reference node the log data is compiled in response to a request, the request including a predetermined flag, wherein adjusting the log data from the plurality of nodes of the cluster includes, for each of the plurality of nodes of the cluster: correcting timestamps within log files that occur after a first timestamp instance and before a second timestamp instance within the time difference table according to a value corresponding to the node at the first timestamp instance within the time difference table
Wagner  teaches wherein adjusting the log data (if a data content discrepancy between replicas is associated with a table field that represents a database-generated timestamp, and no majority result applies among the replicas 30, then the cluster controller 40 may synchronize the field for all replicas 30 [0085]) from the plurality of nodes (database nodes [0014]) of the cluster includes, (multi-node cluster [0014])   for each of the plurality of nodes (Each of the database nodes [0014]) of the cluster: (ABS., shared-nothing database cluster architecture)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Wagner wherein adjusting the log data from the plurality of nodes of the cluster includes, for each of the plurality of nodes of the cluster. By doing so the master database node then propagates any changes to the database to the slave database nodes 80. Wagner [0032].
Hulyalkar teaches correcting timestamps within log files that occur after a first timestamp instance and before a second timestamp instance within the time difference table (The BS and all WTs each compare the current value of their timestamp counter against a fixed value (which is the same for all terminals) to determine when to set their sync flag latches, indicating that a correction will take place Col. 7 ln 6 – 9) according to a value (For example, the value can be chosen to allow a 1 μs skew to develop between all timestamps in the network every 10 μs before a correction is commanded Col. 7 ln 9 - 12) corresponding to the node at the first timestamp instance within the time difference table (The timestamp value correction is initiated by the BS sending a timestamp_preset command, which can simply be an appropriate header byte, to all of the WTs Col. 7 ln 16 – 18)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein correcting timestamps within log files that occur after a first timestamp instance and before a second timestamp instance within the time difference table according to a value corresponding to the node at the first timestamp instance within the time difference table. By doing so since the timestamp value correction process is performed by identical hardware at both ends, close synchronism is achieved. Hulyalkar Col. 8 ln 16 – 18. 
Nantanzon teaches the log data (journal log Col. 5 ln 3) includes all log data (compiled log data Col 5 ln 4) associated with all protocol servers (host computers 104 and 106 Col. 11 ln 11) running on the plurality of the nodes (Fig. 7, hypervisors Col. 13 ln 67) of the cluster, (cluster Col 5 ln 32) the timestamp table (journal 1360 Col. 16 ln 6) is retrieved (compiled by the protection appliance or central location Col. 5 ln 4) from a node (a host computer Col. 5 ln 35 – 36) of the cluster (cluster Col 5 ln 32) that receives (receives Col 11 ln 28) the log data (journal log Col. 5 ln 3) from each of the plurality of nodes (any of hypervisor 710, 711, 712 and 715 Col. 14 ln 1 -2) of the cluster, (cluster Col 5 ln 32) in response to determining that a subset of nodes within the timestamp table share a lowest time and data value (In the embodiment of FIG. 12, hypervisor
1210 has an offset of 1 ms, 1251, hypervisor 1211 has an offset of 3 ms, 1252, and hypervisor 121 has an offset of 2 ms 1253 Col 15 ln 11 – 14) for a predetermined timestamp instance, (predetermined amount of time during which no IOs were split Col. 4 ln 14 0 15) one of the subset of nodes is randomly selected as the reference node (each node in the network IO being an initiator or a target, or both an initiator and a target Col. 6 ln 9 - 10) the log data is compiled (compiled log data Col 5 ln 4) in response to a request, (journaling of 1/0 requests issued by a host 35
computer to the storage system Col. 5 ln 35 - 36) the request including a predetermined flag (no errors or maximum IO delay per volume Col 5 ln 5)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Nantanzon wherein the log data includes all log data associated with all protocol servers running on the plurality of the nodes of the cluster, the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster, in response to determining that a subset of nodes within the timestamp table share a lowest time and data value for a predetermined timestamp instance, one of the subset of nodes is randomly selected as the reference node the log data is compiled in response to a request, the request including a predetermined flag. By doing so comparing the adjusted periods of time from the sources to determine a common period of time;  wherein the common point in time denotes that each source was in a consistent state and marking the adjusted point in
time as a consistent point in time in a journal. Nantanzon Col. 2 ln 25 – 29

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

9. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166